Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





EX PARTE:  LINDA CHAVEZ.

                            

§

§

§

§

§

No. 08-05-00102-CR

Appeal from the

243rd District Court

of El Paso County, Texas

(TC# 20040D01682)




O P I N I O N

           This is an appeal from the court’s order setting the amount and determining the
conditions of an appeal bond.  We grant the State’s motion to dismiss the appeal as moot.           After filing a notice of appeal from the underlying conviction, the court held an appeal
bond hearing.  After appealing the court’s order setting the amount and conditions of the
appeal bond, a status hearing was held wherein it was determined that Appellant wished to
waive her stay of probation that had been granted in the underlying case and to commence
the execution of her probated sentence.  The court granted the relief by removing the appeal
bond and allowing Appellant to start her probation.
 

           A cause becomes moot when the appellate court’s judgment cannot serve any practical
effect upon the controversy.  State v. Garza, 774 S.W.2d 724, 727 (Tex. App.--Corpus
Christi 1989, pet. ref’d).  Just such a situation exists in the present case as Appellant has
commenced her probated sentence; therefore, matters concerning the appeal bond are moot. 
Accordingly, we grant the State’s motion to dismiss the appeal as moot.
 
                                                                  RICHARD BARAJAS, Chief Justice

August 17, 2006

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)